                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                       8:14CR345

       vs.
                                                                        ORDER
NATHANIEL J. CULLUM,

                      Defendant.


       The defendant appeared before the court on February 27, 2019 regarding Amended
Petition for Offender Under Supervision [68].          Richard H. McWilliams represented the
defendant. John E. Higgins represented the government. The defendant was advised of the
alleged violation(s) of supervised release, right to retain or appointment of counsel, and any right
to a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).


       The government made an oral motion to dismiss Petition for Offender Under Supervision
[65]. The government’s oral motion to dismiss Petition [65] is granted without objection.


       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged
in the petition to believe the defendant violated the terms of supervised release and the
defendant should be held to answer for a final dispositional hearing.            Fed. R. Crim. P.
32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing before
Senior Judge Bataillon in Courtroom 3, Third Floor, Roman L. Hruska U.S. Courthouse, 111
South 18th Plaza, Omaha, Nebraska, on March 15, 2019, at 1:30 p.m.


       The government did not move for detention. The defendant shall be released on the
current terms and conditions of supervision upon approval of Senior Judge Bataillon and the
Bureau of Prisons for public law placement at Dismas Charities in Kearney, Nebraska.


       IT IS SO ORDERED.
Dated this 27th day of February, 2019.

                                             BY THE COURT:

                                             s/ Michael D. Nelson
                                             United States Magistrate Judge




                                         2
